UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2296


SABRINA D. DAVIS,

                Plaintiff – Appellant,

          v.

KIA MOTORS AMERICA, INCORPORATED,

                Defendant – Appellee,

          and

KIA MOTORS OF AMERICA,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:08-cv-01937-RBH)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sabrina D. Davis, Appellant Pro Se. David Christopher Marshall,
Curtis L. Ott, TURNER, PADGET, GRAHAM & LANEY, PA, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sabrina D. Davis seeks to appeal the district court’s

order   dismissing   her    complaint     for   lack   of   subject    matter

jurisdiction.     Defendant Kia Motors America, Incorporated has

moved to dismiss the appeal as untimely.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 18, 2009.       The notice of appeal was filed on November

18, 2009.      Because Davis failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we grant the motion to dismiss the appeal.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid in the decisional process.

                                                                    DISMISSED




                                      2